Exhibit 4.27 Execution Version ASSUMPTION AGREEMENT This Assumption Agreement dated as of February 15, 2017 (this “Assumption Agreement”), is made by McDermott (Amazon Chartering), Inc., a Panamanian corporation (the “Additional Grantor”), in favor of Wells Fargo Bank, National Association, as collateral agent (in such capacity and together with its successors in such capacity, the “Collateral Agent”) for the Secured Parties (as defined in the Second Lien Pledge and Security Agreement (as defined below)).
